DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jayant Ratti on 09/06/22. The application has been amended as follows: 

For purposes of clarifying the record with regards to the abstract:
(1) The abstract as filed on 08/02/22 is to be entered into the resulting patent.

For purposes of clarifying the record with regards to the drawings:
(2) Figures 1-11 as submitted on 04/18/22 are to be entered into the resulting patent.

For purposes of clarifying the record with regards to the specification:
(3) The specification as submitted on 08/02/22 is to be entered into the resulting patent.




The claims as submitted on 08/22/22 are to be entered into the resulting patent, and have been amended as follows:
(4) Claim 1, Line 11, replace “any connecting means,” with --connecting structure,--
(5) Claim 1, Line 12, before “different shaped” add “a”
(6) Claim 5, Line 1, replace “uses” with “is configured to use”
(7) Claim 13, Line 1, replace “Drone-can” with “UAV is configured to”
(8) Claim 18, Line 1, before “replaced” add “configured to be”

/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649